Citation Nr: 0416375	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions since 
September 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The Board notes that the RO characterized the issue as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.  However, 
there does not appear to be a final decision concerning this 
issue.  The RO initially denied the veteran's claim for 
service connection for PTSD in a September 1998 rating 
decision.  The veteran was notified of that decision and of 
his appellate rights in a September 1998 letter.  After 
additional evidence was received, the RO issued another 
rating decision in January 1999 confirming its prior denial.  
The RO received a letter from the veteran in May 1999, 
wherein he disagreed with the denial of his claim.  Since 
this letter was received within a year of the September 1998 
rating decision, it constitutes a timely notice of 
disagreement.  38 C.F.R. §§ 20.201, 20.302 (2003).  However, 
a statement of the case was not issued until January 2003.  
Therefore, the issue on appeal is entitlement to service 
connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he suffers from PTSD as a result of 
various stressors that occurred while serving on active duty 
in Vietnam.  Unfortunately, the Board finds that additional 
evidence is needed before it can adjudicate the veteran's 
claim.  




I.  Stressor Development

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2003).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The record shows that the veteran has been diagnosed with 
PTSD, but there does not appear to be evidence of a verified 
in-stressor underlying the diagnosis.  Under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where records 
available to the rating board do not provide objective or 
supportive evidence of the alleged in-service traumatic 
stressor, it is necessary to develop this evidence.  Such 
development includes providing the stressor information to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) in an attempt to verify the claimed 
stressor.  

In this case, the veteran claims that his unit was under 
constant rocket and mortar attacks while he was with the 
179th Avn. Co., the 212th Avn. Co. the 228th Avn. Co. and the 
223rd Avn. Co.  In a July 2000 letter, the USASCRUR indicated 
that the response time for PTSD requests was averaging 10 
months or longer.  In a handwritten note on the bottom, it 
was noted that "CURR can't ID stressor."  The Board notes, 
however, that USASCRUR failed to provide a unit history, 
which may have documented mortar and rocket attacks.  See 
Pentecost, supra.

In light of the above, the veteran's claimed stressors 
involving rocket and mortar attacks should be sent to the 
USASCRUR for verification.  Prior to that request, however, 
the veteran should be provided another opportunity to provide 
a comprehensive statement containing as much detail as 
possible regarding his alleged stressors.  In the event that 
any claimed stressor can be verified, the remaining question 
of whether the veteran's corroborated stressor is sufficient 
to have resulted in a diagnosis of PTSD is a medical question 
that must answered by qualified medical personnel.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Therefore, if an alleged 
stressor is verified, the veteran should be afforded a VA 
psychiatric examination to determine whether a relationship 
exists between the verified stressor and the diagnosis of 
PTSD.  See 38 U.S.C.A. § 5103A(d)(1)(2) (West 2002).

II.  Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the veteran has not been notified of the VCAA 
or of the division of responsibility between the VA and 
himself in obtaining the evidence required to prove his 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002), the Court held that the failure by the Board to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  This procedural error must be addressed 
prior to final appellate review by the Board.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible.

2.  Thereafter, the RO should review the 
file and prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
a copy of the unit history to which the 
veteran was assigned while stationed in 
Vietnam.  

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which that agency has determined 
is established by the record.  If any 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

5.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

6.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any applicable legal 
precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




